Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to a request being issued for a desired increase in security, during mutual authentication between communicating devices, using a bearer path authentication keyset, encrypting communication between the devices using the bearer path authentication keyset, and using a secure device processor to obtain a bearer path encryption keyset from an encryption key generator, in order for an encryption engine to perform cryptography of messages transmitted during a communication session between both devices during secure communication within the session, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Guccione et al (US 8,510,559), which teaches secure session key generation for mutual authentication between two parties;
(ii) 	US PG Pub Berard et al (US 2013/0329683), which discloses performing mutual authentication between a UICC and a terminal over an independent bearer channel;
(iii) 	NPL document "LTE UICC Profile for MNOs" – Sim Alliance Now, Trusted Connectivity Alliance, 06/2013; and
NPL document "Evaluation of UICC-based IMS Authentication Schemes" - Muhammad Adeel Khan Jadoon, Blekinge Institute of Technology, School of Engineering, Department of Telecommunication systems, 03/24/2009.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to a request being issued for a desired increase in security, during mutual authentication between communicating devices, using a bearer path authentication keyset, encrypting communication between the devices using the bearer path authentication keyset, and using a secure device processor to obtain a bearer path encryption keyset from an encryption key generator, in order for an encryption engine to perform cryptography of messages transmitted during a communication session between both devices during secure communication within the session. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220208